Citation Nr: 1638876	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-02 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and schizophrenia.  

2.  Entitlement to service connection for a seizure disorder, to include as due to PTSD. 

3.  Entitlement to service connection for diabetes mellitus, claimed as secondary to the service-connected status post tuberculosis (TB) pneumonia with scarring, right upper lobe (hereinafter referred to as "inactive TB"). 

4.  Entitlement to an increased disability rating for the service-connected inactive TB, in excess of 60 percent from August 2006.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

The Veteran is represented by:  Penelope Gronbeck, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1963 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2007 rating decisions of the RO in Roanoke, Virginia, which denied service connection for PTSD and a seizure disorder, and denied a rating in excess of zero percent for inactive TB, and from a September 2009 rating decision, which denied service connection for diabetes mellitus.   

This case was previously before the Board in August 2012, where the Board remanded the case for additional development, to include attempting to obtain Social Security Administration (SSA) records.  The record reflects SSA records have been obtained, to include a June 2009 letter notifying the Veteran that SSA benefits had been denied.  As such, an additional remand to comply with the August 2012 directives is not required.  See Stegall v. West, 11 Vet. App 268 (1998).

In June 2012, the Veteran testified at a Central Office hearing in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In correspondence received by VA in September 2015, the Veteran, through the representative, requested another hearing.  As the Veteran has already been afforded the aforementioned hearing before the undersigned Veterans Law Judge, and has not alleged any sort of error or fault with those hearings or asserted good cause for another hearing on the same issues, the Board finds an additional hearing is not warranted.  Pertinent law and regulations afford a claimant "a" hearing, and such has already been provided the appellant in the present case.  See 38 U.S.C.A. § 7107(d)(1) (West 2014); 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2015).

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the PTSD issue on appeal to entitlement to service connection for a psychiatric disability, to include PTSD, depression, and schizophrenia, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disorder also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Acquired Psychiatric Disorder

VA Mental Health Examination 

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran contends generally that currently diagnosed PTSD is due to events during service.  In a June 2007 statement, the Veteran advanced being in a helicopter accident during service.  At the June 2012 Board hearing, the Veteran advanced that PTSD was due to confinement in the Correctional Custody Unit for 15 days during active service, which included being forced to drink homemade fruit liquor.  The Veteran has also advanced that PTSD is due to being forced to fight fellow servicemembers during correctional confinement, seeing a solider shot during training, and being harassed by Marines while on active duty.  See August 2010 service treatment record.  A post-service treatment record from November 2012 reflects the Veteran reported that, while on a ship in Saratoga, a sailor was killed after being sucked into a plane's engine.   

A service personnel record from July 1964 reflects that the Veteran was non-judicially punished for theft from another servicemember, to include correctional custody for 15 days.  Various service personnel records reflect unauthorized absences and that the Veteran was discharged in April 1965 due to a personality disorder.  The July 1963 service entrance examination report reflects the Veteran was clinically evaluated as normal, and a March 1976 physical examination for purposes of enlisting in the National Guard does not reflect any psychiatric abnormalities.  

A July 2014 VA treatment record reflects a history of PTSD, psychosis, schizophrenia, and a personality disorder.  A May 2015 VA tuberculosis examination report reflects the Veteran reported 25 years of service, to include combat.  The Board notes that the evidence of record, to include the DD Form 214, does not reflect combat service.  

To date, the Veteran has not undergone a VA mental health examination.  For this reason, the Board finds that a VA examination would assist in determining the nature and etiology of any currently diagnosed psychiatric disorder, to include whether the diagnoses include PTSD, depression, and schizophrenia, and, if PTSD (or any other psychiatric disorder) is diagnosed, to offer an opinion as to whether the record indicates that an in-service stressor(s) occurred. 

Service Connection for Seizure Disorder

The Veteran contends generally that currently diagnosed seizure disorder is due to alcoholism caused by PTSD.  In the alternative, at the June 2012 Board hearing, the Veteran testified to being hit in the head while in custodial confinement during service, which required stiches.  The Veteran also has advanced that a seizure disorder is due a posterior, penetrating brain injury from service in Vietnam.  See December 2014 VA treatment record.  

Direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990. See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. § 1110 (West 2014) and 38 U.S.C.A. § 105 (a) (2015) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.   

As discussed above, the July 1963 entrance examination reflects the Veteran was clinically evaluated as normal, and a March 1976 physical examination for purposes of enlisting in the National Guard does not reflect any seizure disorder.  Further, service treatment records do not reflect treatment for any brain injury, and service personnel records do not reflect service in the Republic of Vietnam, to include combat.   

Post-service VA treatment records reflect a seizure disorder was first diagnosed in August 1981 when the Veteran was hospitalized for toxic encephalopathy and alcohol-withdrawal seizures.  A March 1982 private treatment records reflects Veteran reported excessive drinking for the prior six years, to include drinking two quarts of sweet wine daily.  The Veteran also reported drinking until passing out and the inability to remember anything the next day.  The private examiner diagnosed alcoholism and chronic overindulgence.  

As no direct or secondary service connection opinion has been obtained, a new examination would assist the Board in its determination as to whether the seizure disorder is directly related to service and/or an acquired psychiatric disorder.  As such, a remand is necessary to obtain the necessary direct and secondary service connection opinions.

Service Connection for Diabetes Mellitus

VA Respiratory Examination 

The Veteran contends generally that the currently diagnosed diabetes is due to multiple medications used to treat the service-connected inactive TB residuals, to include the medication prednisone.  See October 2009 statement.  At the June 2012 Board hearing, the Veteran advanced that a physician told him that tuberculosis could have caused non-service-connected chronic obstructive pulmonary disease (COPD).  In an October 2015 statement, the Veteran's representative wrote that the service-connected inactive TB had been "discussed as asthma and COPD."

While the Veteran has attributed the diagnosed diabetes to medication used to treat the service-connected inactive TB, as discussed below, various VA treatment records reflect long-standing steroid treatment used to treat non-service-connected COPD, non-service-connected asthma (self-reported as beginning in 1953), and a non-service-connected back disability. 

A March 1976 service treatment record reflects the Veteran reported asthma beginning prior to service in 1953.  

A September 2009 statement reflects a VA examiner wrote that prednisone had the potential to worsen or precipitate diabetes, and that prednisone likely increased the severity of the diabetes.  A separate September 2009 statement reflects a VA examiner opined that prednisone influenced the development of overt diabetes.   

An April 2011 VA examination report reflects the VA examiner noted a history of TB, as well as a 20 year history of prednisone used to treat COPD.  A June 2012 letter reflects a VA examiner wrote that prednisone is known to cause diabetes.  

In an August 2015 letter, a VA examiner wrote that he/she had been treating the Veteran since 2004, that the Veteran developed diabetes in 2007 and had a history of severe asthma, which was treated with inhalation therapy until being prescribed prednisone in February 2007.  The VA examiner opined that is more likely that not that the diagnosed diabetes mellitus was caused by corticosteroid used to treat the non-service-connected asthma.  As reason therefor, the VA examiner noted  treatment records "going back as far as 1995 show no hyperglycemia until 2007, which corresponds to a time in his asthma treatment when he was prescribed prednisone tapers."  The VA examiner further opined that the Veteran did not have any other "strong risk factors for the development of diabetes."  

A September 2015 VA examiner wrote that steroids used to treat "long standing" COPD and asthma, to include prednisone, "clearly affects blood sugars/glucose therefore diabetes."  

A March 2015 VA treatment record reflects the Veteran sought treatment for back pain, to include steroid injections.  The March 2015 VA examiner assessed that, given the Veteran's history of COPD and steroid use to treat the COPD, additional steroid injections were of concern.  The VA examiner also noted the Veteran complained of occasional difficulties breathing due to the non-service-connected COPD.  Various VA treatment records reflect treatment for degenerative disc disease treated with steroid injections.  

A May 2015 VA examination report reflects the Veteran reported shortness of breath and headaches, and denied receiving oxygen therapy.  At the conclusion of the May 2015 examination, the VA examiner diagnosed inactive TB with emphysema residuals.  Under impairment of health, the VA examiner noted "inactive TB, Type #2 diabetes."   

The Board finds that it is unclear whether any currently diagnosed respiratory disability, to include COPD, asthma, and the service-connected emphysema, was caused or aggravated by the service-connected inactive TB residuals, and if so, whether the diagnosed diabetes mellitus disability was caused or aggravated by a respiratory disability, including as due to treatment received for such respiratory disability.  For these reasons, a VA respiratory examination would assist in determining the etiology of the currently diagnosed diabetes.  

Increased Rating for Inactive TB Residuals and TDIU 

The Board notes that the issue of increased disability rating for the service-connected inactive TB, in excess of 60 percent from August 2006, could be a symptom of a respiratory disability, to include COPD and/or asthma.  Further, the Board finds that any decision with respect to the service connection issues being remanded above may affect the claim for a TDIU.  The Board finds that the issues of an increased disability rating for the service-connected inactive TB, in excess of 60 percent from August 2006, and entitlement to a TDIU are inextricably intertwined with the claims for service connection currently on appeal because a hypothetical grant of the pending service connection claim could significantly change the adjudication of the increased rating and TDIU issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.   Request the Veteran to provide information as to any private treatment for a psychiatric disorder, a seizure disorder, and diabetes mellitus not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of the Veteran's psychiatric disorder(s), not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA clinical documentation (treatment records) pertaining to the treatment of the Veteran's mental health, to include alcohol use disorder, seizure disorder, diabetes, and inactive TB, not already of record.  

3.  Schedule the appropriate VA mental health examination and neurological examination to help determine the nature and etiology of the claimed psychiatric disorder, to include PTSD, depression, and schizophrenia, and seizure disorder.  The relevant documents in the record should be made available to the examiner.  The examiner should obtain a full and accurate history from the record and from the Veteran, and all indicated studies should be performed.  A discussion of the facts and medical principles involved should be provided. 

For the mental health questions listed below, please assume the Veteran did not have combat service and/or service in the Republic of Vietnam. 

A)  Does the Veteran have PTSD?  In answering this question, the examiner should address the PTSD diagnosis in various VA treatment records, and identify the specific stressor(s) underlying any PTSD diagnosis. 
	
B)  Is it at least as likely as not (50 percent probability or greater) that any diagnosed PTSD had its onset in, was caused by, or is otherwise related to service, specifically to fear of hostile military activity?  In answering this question, please, if possible, discuss and differentiate the diagnosed personality disorder.  

C)  Does the Veteran have any other non-PTSD psychiatric disorder (other than alcohol or drug dependency), including depression, psychosis, and/or schizophrenia? 

D)  For any diagnosed non-PTSD psychiatric disorder, is it at least as likely as not (50 percent probability or greater) the disability had its onset during, was caused by, or is otherwise related to active service?  

E)  Is it at least as likely as not (50 percent probability or greater) that the diagnosed seizure disorder had its onset in, was caused by, or is otherwise related to service?  In rendering the opinion the VA examiner should discuss the post-service diagnosed alcohol-withdrawal seizures.  

F)  Is it at least as likely as not (50 percent probability or greater) that a seizure disorder was caused by any diagnosed psychiatric disorder, to specifically include PTSD? 

G)  Is it at least as likely as not (50 percent probability or greater) a seizure disorder was aggravated by (that is, permanently worsened in severity beyond a normal progression) any diagnosed psychiatric disorder, to specifically include PTSD?

4.  Schedule the appropriate VA respiratory examination to help determine the nature and etiology of the claimed diabetes mellitus, claimed as due to the service-connected inactive TB residuals.  The relevant documents in the record should be made available to the examiner.  The examiner should obtain a full and accurate history from the record and from the Veteran, and all indicated studies should be performed.  A discussion of the facts and medical principles involved should be provided. 

Based on review of the appropriate records, the examiner should offer opinions on the following questions:

A) Is it at least as likely as not (a 50 percent or
greater probability) that any currently diagnosed respiratory disability, to include COPD, asthma, and emphysema, was caused by the service-connected inactive TB residuals? 

      B) Is it at least as likely as not (a 50 percent or
greater probability) that any currently diagnosed respiratory disability, to include COPD, asthma, and emphysema, was aggravated by the service-connected inactive TB residuals? 

If you find that one or more the above respiratory disabilities was caused or aggravated by the service-connected inactive TB residuals, then for each such disability: 
      
      C)  Is it at least as likely as not (a 50 percent or
greater probability) that any currently diagnosed diabetes mellitus disability was caused by the aforementioned respiratory disability, including as due to treatment (including prednisone) received for such respiratory disability? 

      D)  Is it at least as likely as not (a 50 percent or
greater probability) that any currently diagnosed diabetes mellitus disability was aggravated by the aforementioned respiratory disability, including as due to treatment (including prednisone) received for such respiratory disability? 

In rendering secondary service connection opinions, if it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

5.  Then readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, a seizure disorder, diabetes mellitus (including as secondary to the service-connected inactive TB residuals), an increased disability rating in excess of 60 percent for the service-connected inactive TB residuals, and entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




